Appeal from order, Supreme Court, New York County (Charles E. Ramos, J.), entered April 11, 2006, compelling certain disclosure by defendant-appellant New York Stock Exchange, unanimously dismissed, without costs, on the ground that such order has been superseded by a further order of the same court and Justice, entered September 26, 2006, determining a motion to enforce the April 11, 2006 order. Appeal from the September 26, 2006 order, unanimously dismissed, without costs, on the ground that such order has been rendered moot by our decisions dismissing all causes of action asserted in the main action against defendant/cross-claim plaintiff Richard A. Grasso (42 AD3d 126 [2007], affd 11 NY3d 64 [2008]; 53 AD3d 403 [2008] [decided herewith]). Concur—Mazzarelli, J.P., Saxe, Buckley and McGuire, JJ. [See 12 Misc 3d 384.]